DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 9, 19, and 20 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claims 1 and 9: Line 1 of claim 1 and line 3 of claim 9 end in a semi colon, it appears this should be a colon. 
Regarding claims 19 and 20: Claim 19 depends on itself, this needs to be corrected.
Further, claim 20 depends on claim 19, while this is fine, it is just suggested for Applicant to double check that this is correct.  For examination, claims 19 and 20 were interpreted as depending on claim 16.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 11-15: Line 1 of claims 3 and 11 each recite “about”.  It is unclear what values are encompassed by “about”.  While the specification does attempt to define “about”, that definition is vague and does not further clarify.
Claims 12-15 are rejected due to their dependency on claim 11. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolhatkar et al. (“Kolhatkar”; US 2017/0264101).
Regarding claim 1:  Kolhatkar discloses an auxiliary power unit (APU) generator system (100) for an APU (108), comprising:
a doubly-fed induction generator (DFIG) (106) configured to be operatively connected to an APU (108) to be turned by an APU and to have an output frequency that is a function of an excitation frequency and an APU speed (paragraph 0032); and 
a generator control module (110) configured to control the excitation frequency to the DFIG to output a substantially constant frequency with changing APU speed to supply the substantially constant frequency to a load (10, paragraph 0032, or more specifically, subsynchronous or supersynchronous operation in paragraph 0033; this is standard asynchronous generator operation).
Regarding claim 2: Kolhatkar discloses the generator control module is operatively connected to an output line to sense the output frequency of the DFIG (paragraph 0029).
Regarding claim 3: Kolhatkar discloses the substantially constant frequency is within about 5% of a set frequency (paragraph 0032 “substantially same frequency”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kolhatkar, in view of Pascu et al. (“Pascu”; US 2016/0356280).
Regarding claim 4: Kolhatkar discloses an APU control module to control the APU speed (paragraph 0029) but does not explicitly disclose the APU control module configured to control the APU speed to obtain an efficiency of the APU.
However, Pascu discloses an APU control module configured to control the APU speed to obtain an efficiency of the APU (paragraph 0022).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the control of Kolhatkar to obtain an efficiency of the APU, as disclosed by Pascu, in order to design an optimal APU (paragraph 0024).
Regarding claim 5: Kolhatkar discloses an APU but does not explicitly disclose the efficiency of the APU is an optimum fuel efficiency as a function of one or more environmental conditions.
However, Pascu discloses the efficiency of the APU is an optimum fuel efficiency as a function of one or more environmental conditions (paragraph 0016: fuel consumption is optimized based on engine turbine inlet temperature).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the control of Kolhatkar to control the efficiency of the APU, as disclosed by Pascu, in order to design an optimal APU (paragraph 0024).
Regarding claim 6: Kolhatkar discloses an APU but does not explicitly disclose the one or more environmental conditions include ambient temperature and/or density altitude.
However, Pascu discloses the one or more environmental conditions include ambient temperature (paragraph 0016) and/or density altitude (paragraph 0025).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the control of Kolhatkar to control the efficiency of the APU, as disclosed by Pascu, in order to reduce fuel consumption (paragraph 0025).
Regarding claim 7: Kolhatkar discloses an APU but does not explicitly disclose the APU control module is configured to control the APU speed by controlling a fuel flow to the APU.
However, Pascu discloses the APU control module is configured to control the APU speed by controlling a fuel flow to the APU (paragraph 0025 – fuel flow is reduced to reduce the angular velocity, or speed, of the APU).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the control of Kolhatkar to control the efficiency of the APU, as disclosed by Pascu, in order to reduce fuel consumption (paragraph 0025).
Regarding claim 8: Kolhatkar discloses system of claim 4, further comprising the APU (Fig. 1).
Regarding claim 9: Kolhatkar discloses an auxiliary power unit (APU) system (Fig. 1), comprising: 
an APU (108); and
 an auxiliary power unit (APU) generator system (100) connected to the APU, comprising:
a doubly-fed induction generator (DFIG) (106) configured to be operatively connected to an APU (108) to be turned by an APU and to have an output frequency that is a function of an excitation frequency and an APU speed (paragraph 0032); and 
a generator control module (110) configured to control the excitation frequency to the DFIG to output a substantially constant frequency with changing APU speed to supply the substantially constant frequency to a load (10, paragraph 0032, or more specifically, subsynchronous or supersynchronous operation in paragraph 0033; this is standard asynchronous generator operation).
Kolhatkar does not explicitly disclose an aircraft APU.
However, Pascu discloses an aircraft APU (paragraph 0002).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the APU of Kolhatkar to be an aircraft APU in order to increase applications. 
Regarding claim 10: Kolhatkar discloses the generator control module is operatively connected to an output line to sense the output frequency of the DFIG (paragraph 0029).
Regarding claim 11: Kolhatkar discloses the substantially constant frequency is within about 5% of a set frequency (paragraph 0032 “substantially same frequency”).
Regarding claim 12: Kolhatkar discloses an APU control module to control the APU speed (paragraph 0029) but does not explicitly disclose the APU control module configured to control the APU speed to obtain an efficiency of the APU.
However, Pascu discloses an APU control module configured to control the APU speed to obtain an efficiency of the APU (paragraph 0022).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the control of Kolhatkar to obtain an efficiency of the APU, as disclosed by Pascu, in order to design an optimal APU (paragraph 0024).
Regarding claim 13: Kolhatkar discloses an APU but does not explicitly disclose the efficiency of the APU is an optimum fuel efficiency as a function of one or more environmental conditions.
However, Pascu discloses the efficiency of the APU is an optimum fuel efficiency as a function of one or more environmental conditions (paragraph 0016: fuel consumption is optimized based on engine turbine inlet temperature).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the control of Kolhatkar to control the efficiency of the APU, as disclosed by Pascu, in order to design an optimal APU (paragraph 0024).
Regarding claim 14: Kolhatkar discloses an APU but does not explicitly disclose the one or more environmental conditions include ambient temperature and/or density altitude.
However, Pascu discloses the one or more environmental conditions include ambient temperature (paragraph 0016) and/or density altitude (paragraph 0025).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the control of Kolhatkar to control the efficiency of the APU, as disclosed by Pascu, in order to reduce fuel consumption (paragraph 0025).
Regarding claim 15: Kolhatkar discloses an APU but does not explicitly disclose the APU control module is configured to control the APU speed by controlling a fuel flow to the APU.
However, Pascu discloses the APU control module is configured to control the APU speed by controlling a fuel flow to the APU (paragraph 0025 – fuel flow is reduced to reduce the angular velocity, or speed, of the APU).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the control of Kolhatkar to control the efficiency of the APU, as disclosed by Pascu, in order to reduce fuel consumption (paragraph 0025).
Regarding claim 16:  Kolhatkar discloses a method, comprising: 
controlling an output frequency of a doubly-fed induction generator (DFIG) turned by the APU to be a substantially constant frequency (paragraph 0032, or more specifically, subsynchronous or supersynchronous operation in paragraph 0033; this is standard asynchronous generator operation).
Kolhatkar does not explicitly disclose controlling a speed of an auxiliary power unit (APU) system to optimize fuel efficiency as a function of one or more environmental conditions.
However, Pascu discloses controlling a speed of an auxiliary power unit (APU) system to optimize fuel efficiency as a function of one or more environmental conditions (paragraph 0016);
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the control of Kolhatkar to control the efficiency of the APU, as disclosed by Pascu, in order to design an optimal APU (paragraph 0024).	
Regarding claim 17: Kolhatkar discloses controlling the output frequency of the DFIG includes modifying an excitation frequency to maintain the substantially constant frequency (paragraph 0032).
Regarding claim 18: Kolhatkar discloses controlling the output frequency of the DFIG includes sensing the output frequency of the DFIG (paragraph 0029).
Regarding claim 19: Kolhatkar discloses an APU but does not explicitly disclose the APU control module is configured to control the APU speed by controlling a fuel flow to the APU.
However, Pascu discloses the APU control module is configured to control the APU speed by controlling a fuel flow to the APU (paragraph 0025 – fuel flow is reduced to reduce the angular velocity, or speed, of the APU).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the control of Kolhatkar to control the efficiency of the APU, as disclosed by Pascu, in order to reduce fuel consumption (paragraph 0025).
Regarding claim 20: Kolhatkar discloses an APU but does not explicitly disclose the one or more environmental conditions include ambient temperature and/or density altitude.
However, Pascu discloses the one or more environmental conditions include ambient temperature (paragraph 0016) and/or density altitude (paragraph 0025).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the control of Kolhatkar to control the efficiency of the APU, as disclosed by Pascu, in order to reduce fuel consumption (paragraph 0025).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/Primary Examiner, Art Unit 2832